41 A.3d 736 (2012)
210 N.J. 114
STATE of New Jersey, Plaintiff-Appellant,
v.
Derek J. KALTNER, Defendant-Respondent.
No. 068778.
Supreme Court of New Jersey.
Argued March 27, 2012.
Decided May 1, 2012.
Ian D. Brater, Assistant Prosecutor, argued the cause for appellant (Peter E. Warshaw, Jr., Monmouth County Prosecutor, attorney).
Frank J. Pugliese, Assistant Deputy Public Defender, argued the cause for respondent (Joseph E. Krakora, Public Defender, attorney).
Frank Muroski, Deputy Attorney General argued the cause for amicus curiae Attorney General of New Jersey (Jeffrey S. Chiesla, Attorney General, attorney).
Michael Noriega, Newark, argued the cause for amicus curiae American Civil Liberties Union of New Jersey Foundation (Noriega & Associates and Edward L. Barocas, Director, attorneys; Mr. Noriega, Mr. Barocas, Jeanne M. LoCicero, and Alexander R. Shalom, on the brief).
Peter J. Gallagher, Morristown, submitted a brief on behalf of amicus curiae Association of Criminal Defense Lawyers of New Jersey (Porzio, Bromberg & Newman, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Parrillo's opinion of the Appellate Division, reported at 420 N.J.Super. 524, 22 A.3d 77 (2011).
For affirmanceChief Justice RABNER and Justices LaVECCHIA, ALBIN, HOENS, PATTERSON and WEFING (temporarily assigned)6.
OpposedNone.